Citation Nr: 0947660	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability on the left.

2.  Entitlement to service connection for a hearing loss 
disability on the right.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to March 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).  

This case has previously come before the Board.  In September 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board has rephrased the issue in regard to a bilateral 
hearing loss disability as the relevant findings and/or 
applicable regulations in this case are different as to a 
hearing loss disability on the right and a hearing loss 
disability on the left.  

The Board notes that in a July 2009 rating decision, the AOJ 
granted service connection for PSD.  This represents a full 
grant of the benefits sought in regard to that issue.  

The appellant testified before the undersigned Veterans Law 
Judge in June 2007.  A transcript of the hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that a hearing 
loss disability on the left existed prior to service 
entrance.  

2.  There is clear and unmistakable evidence that a 
preexisting hearing loss disability on the left was not 
aggravated in service.  

3.  A hearing loss disability on the right for VA 
compensation purposes was not shown at service entrance, and 
a hearing loss disability was not manifest in service and is 
not attributable to service.  

4.  Tinnitus was not manifest in service and is not 
attributable to service, and the competent evidence 
establishes that the appellant's tinnitus is a symptom 
associated with his nonservice-connected hearing loss 
disability.  


CONCLUSIONS OF LAW

1.  A preexisting hearing loss disability on the left was not 
aggravated in active service.  38 U.S.C.A. § 1110 (West. 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

2.  A hearing loss disability on the right was not incurred 
or aggravated in active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
letters dated in November 2004, March 2005 and June 2005 told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, Court found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly 
has actual knowledge of the evidence the claimant is required 
to submit in this case; and (2) based on the claimant's 
contentions as well as the communications provided to the 
claimant by VA, it is reasonable to expect that the claimant 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The claimant was also afforded a VA examination 
in June 2009.  38 C.F.R. § 3.159(c)(4).  This examination is 
adequate as the claims file was reviewed, the examiner 
reviewed the pertinent history, examined the appellant, and 
provided a rationale for the opinion.  The records satisfy 38 
C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have been provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2009).

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009).

Moreover, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).  

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court, in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the appellant's 
in-service exposure to loud noise and his current disability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the September 2008 remand, to include having 
afforded the appellant a VA examination in June 2009.  Thus, 
the Board will proceed with a decision.  

The appellant asserts that his bilateral hearing loss 
disability and tinnitus are related to service.  Having 
reviewed the record, the Board finds that service connection 
is not warranted for a hearing loss disability on the right 
or left, or for tinnitus, under any theory of entitlement.

Initially, the Board notes that there has been no assertion 
of combat in regard to the claims on appeal.  Thus, the 
provisions of 1154(b) are not applicable.  

Next, the Board notes that veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  

Because the appellant is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  The determination 
of whether there is clear and unmistakable evidence that a 
hearing loss disability on the right or left existed prior to 
service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

In regard to the hearing loss on the left, the Board finds 
that there is clear and unmistakable evidence rebutting the 
presumption of soundness at service entrance.  The Board 
notes that there are two steps to rebut the presumption of 
soundness at entry.  VAOPGCPREC 3-03 (July 16, 2003).  First, 
there must be clear and unmistakable evidence that a hearing 
loss disability on the left preexisted service.  Second, 
there must be clear and unmistakable evidence that a hearing 
loss disability on the left was not aggravated during 
service.  If both prongs are not met, the presumption of 
soundness at entry is not rebutted.

As noted in the Board's September 2008 remand, the results of 
audiologic evaluation at service entrance in July 1967, when 
converted to International Standards Organization (ISO)-
American National Standards Institute (ANSI) standards, show 
a puretone threshold, in decibels, of 45 at 4000 Hertz on the 
left establishing a hearing loss disability under the 
criteria of 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 179 (2007) (stating § 3.385 "prescribes the 
level at which a hearing loss becomes a disability for 
purposes of entitlement to VA compensation").  In addition, 
while the VA examination report notes that the appellant 
reported having first noticed hearing problems in the 1980s, 
in September 2009 correspondence from the appellant's 
representative, it was asserted that the appellant had a 
preexisting hearing loss.  Regardless, the June 2009 VA 
examiner specifically stated that the appellant had a pre-
existing mild high frequency hearing loss at service 
entrance, noting that while there was variability of test 
results during service, the results at service entrance 
showing preexisting hearing loss were in agreement with later 
test results.  Based upon the objective test results, coupled 
with the competent post-service evidence, to include the VA 
opinion and the appellant's statements, the Board finds that 
there is clear and unmistakable evidence that a hearing loss 
disability on the left existed prior to service entrance.  

In addition, the Board finds that there is clear and 
unmistakable evidence that a hearing loss disability on the 
left was not aggravated during service.  In fact, the 
objective audiologic results at separation in February 1971 
reflect improvement.  The Board notes that while the June 
2009 examination report notes an apparent inconsistency 
between the results of audiologic testing at separation and 
the noted severe high frequency hearing loss at 6000 Hertz on 
the left in 1968 following a motor vehicle accident, the 
February 1971 separation examination report shows that the 
appellant did not have an auditory threshold of 40 decibels 
or greater for any of the designated frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz and that he did not have at 
least three auditory thresholds of 26 decibels or greater for 
the designated frequencies.  As a result, a hearing loss 
disability for VA compensation purposes was not demonstrated 
at separation.  

In this case, the Board finds that there is clear and 
unmistakable evidence that a hearing loss disability on the 
left existed prior to service entrance and clear and 
unmistakable evidence that a hearing loss disability on the 
left was not aggravated by service.  In so doing, the Board 
has accorded significant probative value to the June 2009 VA 
opinion to the effect that the appellant had a hearing loss 
disability on the left prior to service entrance, as 
supported by objective audiologic test results at service 
entrance, and the normal audiologic test results at 
separation.  In finding that the presumption of soundness has 
been rebutted in regard to a hearing loss disability on the 
left, it follows that service connection for a hearing loss 
disability on the left is not warranted based on aggravation.  
As addressed more fully below, even assuming the presumption 
of soundness was not rebutted in the regard to a hearing loss 
disability on the left, service connection would not be 
warranted.  

In regard to a hearing loss disability on the right, the 
Board finds that there is not clear and unmistakable evidence 
rebutting the presumption of soundness at service entrance.  
As noted in the Board's September 2008 remand, the results of 
audiologic evaluation at service entrance in July 1967, when 
converted to International Standards Organization (ISO)-
American National Standards Institute (ANSI) standards, show 
a puretone threshold, in decibels, of 35 at 4000 Hertz on the 
right.  For VA compensation purposes, a hearing loss 
disability is not established unless there is an auditory 
threshold of 40 decibels or greater for any of the designated 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz or there 
are at least three auditory thresholds of 26 decibels or 
greater for the designated frequencies.  See 38 C.F.R. 
§ 3.385.  The Board notes that there are no relevant findings 
in regard to speech recognition.  

In this case, there is not clear and unmistakable evidence 
that a hearing loss disability on the right for VA 
compensation purposes existed prior to service.  The Board 
notes that while the June 2009 VA examiner noted a 
preexisting bilateral hearing loss and the appellant asserts 
that he had preexisting hearing loss, the Board has accorded 
more probative value to the objective results of audiologic 
evaluation at service entrance showing that the criteria for 
establishing a hearing loss disability on the right for VA 
compensation purposes were not met at service entrance.  
Thus, the presumption of soundness has not been rebutted and 
the appellant is presumed to have been in sound condition at 
service entrance.  

The presumption of soundness having not been rebutted, the 
theory of aggravation will not be further addressed and the 
Board turns to the question of service incurrence of a 
hearing loss disability on the right.  

In that regard, there is both positive and negative evidence.  
The Board notes that when faced with conflicting medical 
opinions, the Board must weigh the credibility and probative 
value of the each opinion, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to the evidence, the Board 
also considers factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In that regard, the January 2006 private opinion is to the 
effect that a significant portion of the appellant's hearing 
loss could be attributed to in-service noise exposure.  The 
Board recognizes that the private examiner's opinion cannot 
be rejected solely because it is based upon a history 
supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005).  Moreover, the Court has held that a 
claims file review, as it pertains to obtaining an overview 
of a claimant's medical history, is not a strict requirement 
for private medical opinions, and that a private medical 
opinion may not be discounted solely because the opining 
clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The 
critical question is whether the medical opinion is credible 
in light of all the evidence.  In fact, the Board may reject 
a medical opinion that is based on facts provided by the 
veteran which have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran which formed the basis for the 
opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).  

In this case, the Board finds that the January 2006 opinion 
is conclusory and of diminished probative value, if any.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  In that 
regard, and relevant to both a hearing loss disability on the 
right and a hearing loss disability on the left, while the 
opinion attributes a hearing loss disability to in-service 
noise exposure, the opinion does not adequately address the 
relevant findings at service entrance, during service, at 
separation or thereafter.  

Against this background is the June 2009 VA opinion.  The 
examiner specifically states that it was less than likely 
(less than 50 percent probability) that the appellant's 
hearing loss was a result of in-service disease or injury, 
noting noise exposure not only in active service, but also a 
20-year history of similar noise exposure during service in 
the Guard, as well as noise exposure in association with a 
lifetime of farming, and having worked as a truck driver and 
mechanic.  

In addition, no complaints of tinnitus are noted in the 
service treatment records, and the June 2009 VA examiner 
stated that bleeding from the right ear following the 1968 
motor vehicle accident reflected that there was a perforation 
of the tympanic membrane which had spontaneously healed.  In 
support of this conclusion, the examiner noted no current low 
frequency or remaining conductive loss on the right or left, 
and no middle ear dysfunction, bilaterally.  

As to tinnitus, service treatment records are negative for 
complaints or findings of tinnitus, and while the Veteran is 
competent to report his symptoms, the Board must weigh all of 
the evidence, both positive and negative.  The June 2009 VA 
examination report notes that the appellant was unable to 
recall the date or circumstances of an onset of tinnitus, 
merely that it had become worse in the past three to four 
years.  To the extent that the September 2009 correspondence 
references the nervous system in association with tinnitus, 
the Board notes that private records, dated in 1979 are 
negative for reference to tinnitus, and entries of a 
neurologic nature pertain to paresthesias in the upper 
extremity in association with a shoulder dislocation.  The 
initial documented evidence pertinent to tinnitus is a 
September 1984 record noting tympanic membrane fluid.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  Thus, the assertions of continuity of 
symptomatology of the disorders claimed on appeal in the 
September 2009 correspondence from the appellant's 
representative are not persuasive.  

In regard to the assertion in September 2009 that the 
appellant's tinnitus is caused by his service-connected PSD, 
and/or medication, the competent evidence does not establish 
that hearing loss or tinnitus is due to PSD and/or 
medication.  Rather, the June 2009 VA examiner specifically 
stated that tinnitus was as likely as not a symptom 
associated with the appellant's hearing loss disability, and 
that hearing loss and tinnitus are not likely related to 
service.  

The competent evidence does not establish that a hearing loss 
disability on the right or left, or tinnitus is attributable 
to service, to include service-connected disability.  As 
noted, in addressing the etiology of the appellant's hearing 
loss and tinnitus, the June 2009 VA examiner specifically 
noted not only noise exposure during active service, but also 
a year history of noise exposure post service, in association 
with a lifetime of farming, and having worked as a truck 
driver and mechanic.  

The appellant is competent to report his symptoms, to include 
having experienced hearing loss during service, and the Board 
accepts that the appellant had in-service noise exposure 
consistent with his military occupational specialty (MOS).  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to a relationship 
between service and current disability.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record, to include the opinions to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, the Board has accorded more probative value to 
the June 2009 VA opinion to the effect that the appellant's 
preexisting hearing loss disability on the left was not 
aggravated during service, and that neither a right ear 
hearing loss disability nor tinnitus is not related to 
service.  The examiner reviewed the claims file, the report 
of examination contains objective test results and a complete 
rationale was provided for the opinion based on reliable 
principles.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a hearing loss disability on the left 
is denied.  

Service connection for a hearing loss disability on the right 
is denied.  

Service connection for tinnitus is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


